46 N.Y.2d 1073 (1979)
The People of the State of New York, Respondent,
v.
Gregory Bacon and Jerry Skinner, Appellants.
Court of Appeals of the State of New York.
Submitted March 19, 1979.
Decided April 5, 1979.
Motion to dismiss the appeal of appellant Bacon granted and said appeal dismissed upon the ground that appellant Bacon is not presently available to obey the mandate of the court in the event of an affirmance (see People v Del Rio, 14 N.Y.2d 165; People ex rel. Mallin v Kuh, 38 N.Y.2d 982).